Citation Nr: 0511217	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-26 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain.

2.  Entitlement to service connection for a disability of the 
right shoulder.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for chronic 
prostatitis.

5.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee.  

6.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee.  

7.  Entitlement to an initial compensable rating for 
bilateral pes planus.  

8.  Entitlement to an initial compensable rating for 
sinusitis.  

9.  Entitlement to an initial compensable rating for tinea 
pedis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
October 2002 has been verified.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the July 2003 initial rating determination of 
the Department of Veterans Affairs Regional Office in 
Baltimore, Maryland.  The veteran continued his appeal on the 
disability of the knees after the May 2004 RO rating decision 
granted an initial evaluation of 10 percent for 
patellofemoral syndrome of the right knee, effective November 
1, 2002.

In January 2005, the veteran testified at a Board hearing in 
Washington, DC before the undersigned Veterans Law Judge.  A 
transcript (T) of the hearing has been associated with the 
claims file.


The issues of entitlement to service connection for GERD and 
a right shoulder disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
show that the veteran is diagnosed with a disability 
manifested by chest pain.

2.  Prostatitis was initially reported after military service 
and chronic prostatitis is not shown by competent evidence to 
have been present during military service.

3.  Patellofemoral syndrome of the left knee is manifested by 
pain on motion that is limited from 100-0 degrees, but 
without competent evidence of subluxation or lateral 
instability or additional functional loss due to pain, 
weakness, fatigability, and incoordination or decreased 
endurance.  

4.  Patellofemoral syndrome of the right knee is manifested 
by of pain on motion that is limited from 110-0 degrees, but 
without competent evidence of subluxation or lateral 
instability or additional functional loss due to pain, 
weakness, fatigability, and incoordination or decreased 
endurance.  

5.  Bilateral pes planus is manifested by evidence of pain on 
manipulation of the feet.  

6.  On a facts found basis, sinusitis has not been manifested 
by one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.

7.  On a facts found basis, tinea pedis is productive of 
disablement compatible with 5 percent of the entire body area 
affected.


CONCLUSIONS OF LAW

1.  A disability manifested by chest pain was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004). 

2.  Chronic prostatitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303. 

3.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2004). 

4.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260, 5261. 

5.  The criteria for an initial compensable rating of 10 
percent for bilateral pes planus have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5276 (2004). 

6.  The criteria for an initial compensable rating for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.96, Diagnostic Code 6513 
(2004). 

7.  The criteria for an initial compensable rating of 10 
percent for tinea pedis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.118, Diagnostic 
Code 7806 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records including the May 2002 medical 
examination for separation are unremarkable regarding 
prostatitis.  The service medical records show groin pain in 
September 1981 assessed as muscle strain.  There was an 
assessment of muscle related chest wall pain in March 1985, 
chest wall pain and a normal electrocardiogram in May 1987, 
and an August 1988 medical history of chest wall pain.  On a 
medical examination in June 1995 the chest pain history was 
noted and all tests were negative.  

On the May 2002 separation medical examination, it was 
reported the last episode of chest pain had been five months 
earlier.  The record shows the veteran had a normal 
electrocardiogram and stress test with the assessment being 
atypical chest pain.  A clinical record entry in June 2001 
refers to noncardiac chest pain.   

The veteran was seen at a military medical center in March 
2003 for groin pain that began the evening prior to his 
seeking treatment.  This pain reportedly came on suddenly and 
had been constant since the previous evening.  The prostate 
was tender and enlarged, and the assessment was prostatitis.  

On the VA general medical examination in May 2003, the 
veteran reported recurrent sinusitis since the early 1980's 
with fullness in the area of the maxillary sinus as the 
primary symptom.  He reported recurrent left anterior chest 
pain for years with normal electrocardiograms and recent 
stress test.  The examiner reported that the veteran 
apparently had no diagnosis of organic heart disease.  He 
reported bilateral knee pain and claimed no weakness, 
fatigability, decreased endurance, incoordination or flare-
ups.  Regarding the feet, bilateral pes planus treated with 
orthotics with primary symptom being plantar foot pain.  
There was no report of weakness, fatigability, decreased 
endurance, incoordination or flare-ups.  

The examiner reported no tenderness to percussion over the 
maxillary sinuses.  There were unremarkable findings for the 
cardiovascular and respiratory systems.  The knees showed no 
tenderness to palpation, no swelling or deformities.  The 
range of motion was flexion/extension of 110/0 degrees and 
for the left knee of 100/0 degrees.  The examiner reported no 
pain, weakness, fatigability, decreased endurance or 
incoordination.  

Regarding the feet the examiner reported bilateral pes planus 
and that the veteran claimed tenderness to palpation over the 
mid plantar surface of the left foot.  There was slight 
hallux valgus deformity bilaterally, and bilateral hammering 
of the lateral four toes.  The veteran could stand on his 
toes and heels and squat, and there was no weakness, 
fatigability, decreased endurance or incoordination noted.  
The X-ray of the feet and knees was reported as normal.  
Regarding the sinus X-ray, it was felt that the mild haziness 
overlying the frontal sinuses could represent mild 
mucoperiosteal thickening or superimpositioning of the bony 
structure. 

The pertinent diagnoses were recurrent sinusitis, recurrent 
left anterior chest wall pain with no established diagnosis 
of organic heart disease, recurrent bilateral knee pain with 
claimed diagnosis of arthritis, none on X-ray and recurrent 
bilateral plantar foot pain, diagnosis of bilateral pes 
planus.  

The examination of the skin showed the veteran reported using 
medicated creams and the skin was dry and cracked, and 
reportedly worse in the winter months for his foot condition.  
The examiner reported the skin was normal except for the 
feet.  The skin of the soles was keratotic and scaly, and the 
scales extended from the soles to the lateral aspects of the 
feet in a moccasin distribution.  There were also scales and 
superficial fissures between the toes on both feet.  The 
lateral aspects of the big toenails were keratotic and white 
discolorated.  The diagnoses included chronic tinea pedis.

The genitourinary examiner reported the veteran was found to 
have prostatic enlargement on a separation physical 
examination in November 2002 with unclear results from follow 
up examination.  

The examiner reported no significant prostatic enlargement or 
tenderness, and that the veteran was not currently taking 
medication.  The diagnosis was chronic prostatitis by 
history.

At the Board hearing, the veteran reported primarily having 
knee pain and swelling, occasional lock up of the knees (T 7-
8).  He reported painful foot calluses and use of orthotics 
(T 9-10).  He stated that tinea pedis involved the sides and 
bottom of both feet and toes, he needed medication, and it 
was worse in the winter (T 12-14).  As for sinusitis he 
reported seasonal puffiness of the sinuses, use of over the 
counter medication and not having needed antibiotics (T 14-
15).  He did not report having a diagnosis for his complained 
of chest pain, and stated that he had not been told it was 
related to GERD (T 21-24).  He related genitourinary symptoms 
and treatment for prostatitis (T 25-27).  


Criteria
General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If not shown in service of at least 90 days duration, service 
connection may be granted for cardiovascular disease if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Increased Rating Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2004), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The present appeal arises from the denial of an initial 
rating determination rather than for increase as defined in 
38 C.F.R. § 3.160(f) (2004); consequently, the rule from 
Fenderson v. West, 12 Vet. App 119 (1999) applies rather 
than the rule from Francisco.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004). 




When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2004).  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2004).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98  it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.  Separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).



A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degrees.  A 40 
percent evaluation may be assigned for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of a knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

A noncompensable evaluation may be assigned for chronic 
maxillary sinusitis when detected by X-ray only.  

A 10 percent evaluation may be assigned for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 30 percent evaluation may be assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent evaluation may be assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97; Diagnostic Code 6513.

A noncompensable evaluation may be assigned for dermatitis or 
eczema with less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12 month period.  

A 10 percent evaluation may be assigned for dermatitis or 
eczema with at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12 month period.

A 30 percent evaluation may be assigned for dermatitis or 
eczema with 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.

A 60 percent evaluation may be assigned for dermatitis or 
eczema with more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12 
month period.  38 C.F.R. § 4.118; Diagnostic Code 7806 
(effective August 30, 2002).

A noncompensable evaluation may be assigned for mild acquired 
flatfoot with symptoms relieved by built-up shoe or arch 
support.  A 10 percent evaluation may be assigned for 
moderate acquired flatfoot with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  

A 20 percent evaluation may be assigned for severe unilateral 
acquired flatfoot, and 30 percent when bilateral, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  

A 30 percent evaluation may be assigned for unilateral 
pronounced acquired flatfoot, and 50 percent when bilateral, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a; 
Diagnostic Code 5276.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


The VCAA is applicable to the issue on appeal because the 
veteran's claim was received after November 9, 2000, the 
effective date of the new law.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the July 2003 and May 2004 rating 
decisions, and the June 2004 Statement of the Case (SOC) cite 
the law and regulations that are applicable to the appeal and 
explain the decisions the RO reached regarding the 
disabilities at issue.  The SOC set forth the text of the 
VCAA regulations.  

In addition, in May 2003 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letters advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  



The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the May 2003 VCAA notice letter 
was sent before the initial RO adjudication of the veteran's 
claim, and thus complied with the express requirements of the 
law as found by the CAVC in Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, although the VCAA notice letters that were 
provided to the appellant did not contain the "fourth 
element," the Board finds that the veteran did have actual 
notice of the obligation to submit all relevant evidence to 
VA.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
been afforded VA examinations in connection with his claims 
and military medical records have been obtained that refer to 
treatment after service.  Moreover, the veteran's testimony 
was evaluated in the determination of whether the record as 
comprised was sufficient for an informed determination of 
initial ratings and service connection for certain claimed 
disabilities.  His testimony did not indicate that there was 
relevant evidence to the initial ratings for the knees, 
sinusitis or the feet including tinea pedis outstanding.  Nor 
did the testimony indicate he had a current diagnosis of a 
disability manifested by chest pain.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on his behalf.  Adjudication 
of the claim may proceed, consistent with the VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The Board notes that additional VCAA notice is not required 
regarding the initial disability evaluations.  The veteran 
appealed the initial rating determinations and the RO 
provided him with adequate VCAA notice in the initial 
determination of his claims.  See VAOPGCPREC 8-03.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board's review of the evidentiary record discloses that 
the veteran does not satisfy any of the requirements to 
prevail on a claim of entitlement to service connection for a 
disability manifested by chest pain.  

In this regard, the service medical and post service medical 
records are negative for any evidence or finding a chronic 
acquired disorder to account for the chest pain he complains 
of.

After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim of entitlement to service connection.  The CAVC has 
held that Congress specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of any chronic acquired disorder that has the chest 
pain as a manifestation, much less a competent medical 
opinion linking such disorder to service on any basis.  The 
only support for this claim is found in the veteran's 
statements on file.  He is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board readily acknowledges that the veteran has been 
found to have chest pain on occasion; however, the CAVC has 
held that pain per se is not a chronic acquired disability 
upon which to predicate a grant of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Examiners 
during military service and the VA general medical examiner 
in May 2003 found no evidence of any disorder.  Moreover the 
veteran testified that he had not been told he had such pain 
related to any gastrointestinal pathology, specifically GERD.

As reported earlier, no chronic acquired disorder has been 
found on examination on the basis of direct clinical 
inspection, or on radiographic study to account for his chest 
pain.  The service medical records characterized the pain as 
musculoskeletal, but no evaluation had identified a 
disability.

Regarding prostatitis the veteran's testimony and the report 
of the VA examination have been reviewed against the 
voluminous service medical records.  The Board noted that 
there exists a material discrepancy in the record between the 
veteran's recollection of treatment initially during service 
and what is reflected in the extant record.  He testified he 
was first seen during service (T 25-27), but the record 
contains no reference to any genitourinary disorder or 
prostate evaluation and the medical history reported on 
numerous annual physical examinations through May 2002 is 
likewise unremarkable.  

Moreover the separation examination was conducted in May 2002 
and there was no history of any prostate related difficulty 
and the clinical examination was unremarkable regarding the 
prostate.  In addition, the veteran stated in his initial VA 
application that the disability identified as "enlarged 
prostate" had begun in March 2003, well after military 
service.  He was precise in reporting dates of onset for each 
disability listed in the application.

The record clearly shows prostatitis having been reported in 
March 2003, which corroborates the veteran's written 
recollection of onset, and it is noteworthy that the history 
recorded in March 2003 indicated very recent onset rather 
than an episodic flare-up of an ongoing problem.  
Furthermore, his testimony did not indicate any medical 
existed linking chronic prostatitis, if present, to his 
military service.  Recent legal precedent that clarifies the 
obligation to provide medical examination/opinion under the 
VCAA does not require additional development.  See Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  The CAVC held 
that the VCAA duty to assist regarding the necessity of a 
medical examination/opinion did not attach where a veteran 
simply relates disorders to military service and there is no 
medical opinion relating them to service or other competent 
evidence he suffered an event or injury that may be 
associated with symptoms he reported.  

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a disability 
manifested by chest pain or chronic prostatitis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).  Although the appellant 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Increased Initial Evaluations
Bilateral Patellofemoral Syndrome

The service-connected bilateral knee disability is rated by 
analogy under Diagnostic Code 5010, pertaining to traumatic 
arthritis, a rating that relies on the criteria under 
Diagnostic Code 5003, pertaining to degenerative arthritis.  
In essence the rating is assigned primarily on limitation of 
motion or satisfactory evidence of painful motion.  The 
recent VA examination did not confirm arthritis of either 
knee but the analogy is appropriate here since there is no 
competent evidence of recurrent subluxation or lateral 
instability. 

There is no basis for an additional rating under Diagnostic 
Code 5257.  Therefore, in order for the veteran to receive an 
increased initial rating, another applicable code must be 
found for the purpose of a rating by analogy.  38 C.F.R. 
§ 4.20 (2004).  Diagnostic Code 5256 pertaining to ankylosis 
(complete bony fixation), is not applicable as the veteran 
clearly does not have ankylosis of the knee according to the 
competent medical evidence.  

The criteria for the assignment of separate ratings for 
elements of a knee disability have been set forth in 
decisions of the VA General Counsel and in judicial 
precedent.  

The General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5257 and 5003 (or 
Diagnostic Code 5010, which incorporates the Diagnostic 
Code 5003 criteria), provided that:  

[any] separate rating must be based upon 
additional disability.  When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Diagnostic 
Code] 5261 in order to obtain a separate 
rating for arthritis.  

If the veteran does not at least meet the 
criteria for a zero-percent rating under 
either of those codes, there is no 
additional disability for which a rating 
may be assigned.  

It is clear from VAOPGCPREC 23-97 that in order for separate 
ratings to be assigned under Codes 5257 and 5003, both 
instability and limitation of motion due to arthritis must be 
present.  

In the present case, instability was not reported in the 
initial VA examination conducted in this case in May 2003.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
applicable only where the assignment of a rating is 
contingent on limitation of motion alone.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

The record shows the veteran does in fact have some degree of 
limitation of motion of the knees, which was most recently 
measured as being from 110/100 degrees of flexion 0 degrees 
(full) extension.  The normal range of motion of the knee is 
from 0 degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.

Under VAOPGCPREC 9-98, if a veteran has X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In the 
present case, there is ample evidence of painful motion.  
Diagnostic Codes 5010 and 5003 permit the assignment of a 10 
percent rating for each major joint affected by 
noncompensable limitation of motion.  Accordingly, by analogy 
there is a proper basis for the assignment of a separate 10 
percent rating based on painful motion.  

In considering a rating based on pain, the Board must also 
take into account the decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), wherein the CAVC held that when there 
is an allegation of functional loss due to pain, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be taken into 
account.  The CAVC noted that under § 4.40, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  

In Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that under Diagnostic Code 5003 and 38 C.F.R. § 4.59, painful 
motion of a major joint or minor joint group due to 
degenerative arthritis is deemed to be limited motion even 
though a range of motion may be possible beyond the point 
where pain sets in.  Although the Board is required to 
consider the effect of pain, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

It is clear that the 10 percent rating assigned herein based 
on painful limitation of motion under 38 C.F.R. § 4.59 is the 
appropriate rating assignable on the basis of functional 
impairment due to pain.  On a facts found basis, neither knee 
has competent evidence to support any of the elements that 
would support an additional rating for additional functional 
loss.  The VA examination was very clear in describing no 
complaint from the veteran or objective evidence supporting 
additional functional loss.  There is no limitation of 
extension to warrant the consideration of an additional 
rating on that basis.

Accordingly, the Board finds that an initial rating in excess 
of 10 percent for either knee is not warranted by virtue of 
38 C.F.R. § 4.40 and thus that a preponderance of the 
evidence is against any increase in the initial rating on the 
basis of facts found.  

The veteran's testimony as previously described appeared 
consistent with the presentation on the VA examination, which 
the Board accepts as evidence of no appreciable change in the 
level of impairment.  Where a preponderance of the evidence 
is against a claim, the benefit of the doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


Sinusitis

The Board's review of the evidentiary record discloses that 
no evidentiary basis has been presented upon which to 
predicate assignment of an initial evaluation in excess of 0 
percent for the veteran's sinusitis.  The criteria require 
incapacitating episodes per year of sinusitis requiring 
prolonged  (lasting four to six weeks) of antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  As the Board noted earlier, 
the 2003 VA examination disclosed sinusitis but no complaint 
of any of the specific elements in the rating scheme.  
Moreover his testimony did not indicate incapacitating 
episodes of sinusitis or non incapacitating episodes.  He 
appears to have a seasonally triggered disability that he 
controls with nonprescription medication. 

On a facts found basis, the Board concludes the current 
criteria provide no basis upon which to predicate assignment 
of an evaluation in excess of 0 percent for the veteran's 
sinusitis.  No question has been presented as to which of two 
evaluations would more properly classify the severity of the 
veteran's sinusitis.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 0 percent.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 51 (1990).


Tinea Pedis

The current rating scheme contemplates dermatitis as the 
appropriate rating for tinea pedis.  A 10 percent evaluation 
is provided with at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12 month period.  The next 
higher evaluation of 30 percent may be assigned for 
dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12 month period.  

The VA examination noted the disability was confined to the 
feet.  His treatment modality is limited to topical 
medication with no need for systemic therapy, corticosteroids 
or other immunosuppressive drugs for any period of time.  The 
regulation is not clear as to how the percentage of body 
surface is to be calculated but here there is a nonexposed 
surface affected.  Thus the Board is not obligated to 
differentiate between percentages of exposed surface versus 
total body surface affected.  

According to the "rule of nines" which is described as the 
most accurate determinant of the total body surface involved 
in burn injury, the plantar surface of each foot would equate 
with about 1 percent of the body surface and the dorsal 
surface of each foot about 2 percent of the total body 
surface.  In the veteran's case with the toes, plantar 
surface and sides of both feet predominantly affected, the 
Board finds on a facts found basis that he meets the criteria 
for a 10 percent evaluation on the basis of surface area 
involvement.  See 236-37 Current Surgical Diagnosis & 
Treatment (Ninth Edition 1991).  The Board's review of the 
evidentiary record does raise a question as to which of two 
evaluations would more properly classify the severity of the 
veteran's skin disability under the current rating criteria.  
38 C.F.R. § 4.7.  




Pes Planus

The record reflects that the RO rated the veteran's 
disability primarily on the basis of the VA examination in 
2003 and found the record did not support a 10 percent 
rating.  The examination report and hearing testimony offer 
substantive information probative of the severity of the 
service-connected disability of the feet, and in view of the 
paucity of relevant findings in the record of treatment 
assembled by the RO, the VA examination and the hearing 
testimony are viewed as the best evidence.  

The rating assesses the presence of symptoms as reflected in 
the applicable alternative ratings for pes planus from 0 to 
50 percent.  The veteran has been provided the essential 
rating criteria.  The Board finds the rating scheme for pes 
planus appropriate for the veteran's disability at this time 
in view of the confirmed pes planus currently and 
consistently in the service records.  Pernorio v. Derwinski, 
2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an initial 
compensable evaluation of 10 percent for the bilateral 
disability is warranted on facts found basis.  The disability 
overall, appears to reflect more disability than the 
corresponding percentage evaluation under Code 5276 of 0 
percent would contemplate.  The rating scheme applied does 
not require a mechanical application of the schedular 
criteria.  Here, however, applying the rating schedule 
liberally results in a 10 percent evaluation for a 
symptomatic disorder that is manifested by pain and objective 
findings of tenderness that the Board equates with pain on 
manipulation of the feet.  The criteria are not clearly 
collective so the pain on manipulation would be an 
appropriate basis for the 10 percent rating.  

The Board observes regarding hammer toes and hallux valgus 
that consideration of an alternative or multiple compensable 
ratings would appear to be unwarranted at this time and to 
assign such would likely violate the prohibition against 
pyramiding in view of the current examination findings.  
38 C.F.R. § 4.14.  

Although it is acknowledged that when a veteran has separate 
and distinct manifestations attributable to the foot 
disability, and that he could be compensated under different 
diagnostic codes, the applicable criteria must be met for a 
compensable rating to be assigned.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993); 
38 C.F.R. § 4.31.  Furthermore the RO did not rate hallux 
valgus and hammertoes as service connected although they were 
discussed in the rating decision.  It is also noteworthy that 
neither disability was rated as nonservice-connected.

Thus, on a facts found basis, the Board believes the record 
supports a conclusion that the veteran's pes planus disorder 
is more nearly approximated with a 10 percent rating in view 
of the objective findings on the recent comprehensive 
examination and testimony of pain on use.  For a 30 percent 
rating, the objective findings must more nearly approximate 
those in the rating criteria, which must be applied in the 
rating evaluation.  Drosky v. Brown, 10 Vet App. 251 (1997).  
In addition, the VA examiner inquired regarding the criteria 
in 38 C.F.R. § 4.40, 4.45 and 4.59 and also reported no 
evidence of factors supporting consideration of an additional 
rating for functional loss due to weakness, fatigability, 
decreased endurance or incoordination.  


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not find that the case should be 
referred to the Under Secretary or the Director for 
consideration of assignment of an extraschedular evaluation.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his disabilities.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.  The veteran's 
hearing testimony was particularly relevant as he reported 
current employment and the impact of his disabilities in 
maintaining normal employability.  He reported working more 
than 40 hours a week on occasion, and that he took off 
infrequently on account of disabilities in the time he had 
been employed (T 31-34).


ORDER

Entitlement to service connection for a disability manifested 
by chest pain is denied.

Entitlement to service connection for chronic prostatitis is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied.  

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.  

Entitlement to an initial rating of 10 percent for bilateral 
pes planus is granted, subject to the regulations governing 
the payment of monetary awards.  

Entitlement to an initial compensable rating for sinusitis is 
denied.  

Entitlement to an initial rating of 10 percent for tinea 
pedis is granted, subject to the regulations governing the 
payment of monetary awards.  

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  
The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In this case, the record shows the RO provided the veteran 
with specific notice of the VCAA and this law's requirements, 
particularly VA's obligation to inform the claimant which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002).  

Regarding GERD, the June 2001 service medical entry that 
reported noncardiac chest pain also showed the veteran had 
gastrointestinal pain complaints and that he was given 
Prilosec.  The VA skin examiner in May 2003 noted a history 
of GERD and the general medical examiner noted a several year 
history of heartburn with mild regurgitation.  The examiner 
noted the veteran had not had a formal evaluation but give a 
presumptive diagnosis of GERD.  At the Board hearing his 
testimony was that he now took Zantac for GERD (T 17-19).

Regarding the right shoulder the service medical records show 
an assessment of tendinitis in 1994.  The recent VA 
examination was apparently directed to the left shoulder in 
view of the radiology report and the general medical 
examiner's narrative.  The veteran also testified regarding 
the right shoulder (T 28-31).  The Board is unable to state 
with any conviction that the examiner intended to refer to 
the "right" shoulder in light of the numerous references to 
the left shoulder in the examination report and the radiology 
request.  Further development is deemed warranted in view of 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  In this regard, the VBA AMC should 
request that the appellant identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for GERD 
and a right shoulder disability at any 
time since military service.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining whether any 
chronic acquired disability of the right 
shoulder is present and if so whether it 
related to military service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
chronic acquired right shoulder 
disorder(s) found on examination to 
include previously reported tendinitis 
is/are related to active service on any 
basis to include traumatic injury 
therein, or if preexisting service, was 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The VBA AMC should arrange for a VA 
special gastrointestinal examination of 
the veteran by a specialist in 
gastrointestinal diseases including on a 
fee basis if necessary for the purpose of 
ascertaining whether any chronic 
gastrointestinal disability including 
GERD is present and if so whether it 
related to military service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
chronic gastrointestinal disorder(s) 
including GERD found on examination 
is/are related to active service on any 
basis to include gastrointestinal 
complaints reported therein, or if 
preexisting service, was aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a chronic right 
shoulder disability and GERD.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the most recent 
evidence associated with the claims file without a waiver 
statement from the veteran, and applicable law and 
regulations pertinent to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


